Case: 09-10830     Document: 00511169484          Page: 1    Date Filed: 07/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 12, 2010
                                     No. 09-10830
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SADIQ OLASUNKANMI ADELEKE,

                                                   Plaintiff–Appellant,

v.

STEVEN FLECKENSTEIN, Security Officer V,

                                                   Defendant–Appellee.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 1:08-CV-55


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Sadiq Olasunkanmi Adeleke, Texas prisoner # 792196, appeals the district
court’s grant of the defendant’s motion for summary judgment on Adeleke’s
retaliation claim.
        Adeleke’s arguments concerning the district court’s adoption of the
magistrate judge’s recommendation to dismiss other defendants and other
claims raised in Adeleke’s original complaint were addressed in a separate
appeal, Adeleke v. Heaton, 352 F. App’x 904 (5th Cir. 2009). The law of the case

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10830    Document: 00511169484 Page: 2         Date Filed: 07/12/2010
                                 No. 09-10830

doctrine precludes review of these arguments in this appeal. See United States
v. Williams, 517 F.3d 801, 806 (5th Cir. 2008). Additionally, Adeleke has not
shown that the district court erred in granting summary judgment without
appointing an attorney to assist him and without giving him an opportunity to
develop more evidence. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir.
2007); Access Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d 694, 719 (5th Cir.
1999).
      Prisoners’ claims of retaliation are regarded with skepticism and are
carefully scrutinized by the courts. Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.
1995). “A prison official may not retaliate against or harass an inmate for
complaining through proper channels about a guard’s misconduct.” Morris v.
Powell, 449 F.3d 682, 684 (5th Cir. 2006). “To prevail on a claim of retaliation,
a prisoner must establish (1) a specific constitutional right, (2) the defendant's
intent to retaliate against the prisoner for his or her exercise of that right, (3) a
retaliatory adverse act, and (4) causation.” Id. (quotation marks and citation
omitted).
      Adeleke asserts that he demonstrated that Fleckenstein wrote false
disciplinary cases to justify his action of grabbing Adeleke by the shoulder on
October 12, 2007, and that the action of the writing the disciplinary cases
resulted in Adeleke being transferred to a more dangerous side of the prison and
being on lockdown with a gang member who fought in the recreation yard.
These arguments do not allege any retaliation based on past or threatened filing
of prison grievances by Adeleke, and they do not challenge the district court’s
determination that it could not be inferred from the chronology of events that
Fleckenstein took any action in retaliation for Adeleke’s filing of, or threatening
to file, grievances or to report Fleckenstein or any other prison personnel.
Adeleke fails to address the district court’s reasons for dismissing this claim or
identify any error in the district court’s conclusions.       Accordingly, he has
abandoned this issue. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813

                                         2
   Case: 09-10830    Document: 00511169484 Page: 3        Date Filed: 07/12/2010
                                 No. 09-10830

F.2d 744, 748 (5th Cir. 1987); see also Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). Because Adeleke has abandoned this element of the retaliation
claim, we need not address the other elements or the question of damages.
      AFFIRMED.




                                        3